Citation Nr: 1747709	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-38 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1952 to November 1956, with additional service in the Army Reserves.  He was awarded the Combat Infantryman Badge for his service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

While the Veteran's original claim was for service connection for a nervous condition, it has been recharacterized, as shown on the title page, based on the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2012, the Veteran revoked power of attorney for the Puerto Rico Public Advocate for Veterans Affairs, and indicated that he no longer wished the organization to represent him.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and persuasive evidence demonstrates that the Veteran does not have a current diagnosis for a back strain or that the disability was incurred during active service.

2.  The competent and persuasive evidence demonstrates that the Veteran's current diagnosis of bilateral sensorineural hearing loss is not related to service or to an incident of service origin, to include noise exposure.

3.  The competent and persuasive evidence demonstrates that the Veteran's current diagnosis of tinnitus is not related to service or to an incident of service origin, to include noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back strain have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his back strain, hearing loss, and tinnitus were incurred during active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case, a factual presumption arises that that the alleged injury or disease is service connected.  However, the presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, competent evidence of a current disability and of a nexus between service and a current disability is still required.  Collette v. Brown, 82 F.3d 389, 393(Fed. Cir. 1996); Wade v. West, 11 Vet. App. 302(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 38 C.F.R. § 3.304 (2016).  

Back Strain

The Veteran contends he has a current diagnosis for a back strain and that it was incurred during service.

The Veteran's service treatment records are negative for any back complaints, treatments, or diagnosis.  His separation examination did not note any back disorders or diagnosis.  No records were present within one year after service indicating any back complaints, treatments, or diagnosis.  VA medical records from the San Juan VA medical center do not indicate a currently diagnosed disability for a back strain or any back-related disorders.  The Veteran did not describe any back symptoms or continuity of symptoms experienced on any of his claims, notice of disagreements, or statements submitted in support of his claim.

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a current diagnosis for a back disability.  The VA treatment records associated with the claims folder do not show treatment for or a diagnosis of any back disability. 

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, even though the Veteran claims that he has a back strain disability, the fact remains that he has not been diagnosed with any back strain disability. 

As a result, no evidence is present to establish the presence of a back strain disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his military occupational specialty (MOS) as a light weapons infantryman during combat resulted in his current bilateral hearing loss and tinnitus disabilities.


Hearing loss, for VA disability compensation purposes, is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a current hearing disability at that time, the provisions of 38 C.F.R. § 3.385 do not preclude service connection for such hearing disability if sufficient evidence is provided to demonstrate that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. 

Additionally, where a Veteran served continuously for 90 days or more during a period of war and certain chronic diseases listed under 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus, manifest to a compensable degree within one year from date of separation of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the enumerated diseases under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements of service connection through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of the record, the Veteran has current diagnoses of sensorineural bilateral hearing loss and tinnitus for VA purposes under 38 C.F.R. § 3.385, as illustrated by the VA examination report and treatment records, thereby satisfying the first element of a current disability for service connection.

At a July 2012 VA examination, a VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The Veteran reported that onset of tinnitus was three to four years prior to the examination.  The audiometric test results in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
80
90
100+
LEFT
30
65
80
90
90

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 60 percent in the right ear and of 56 percent in the left ear.  The audiometric test results reflect the auditory threshold required by 38 C.F.R. § 3.385, establishing bilateral hearing loss.  

Based on the Veteran's combat service and MOS, noise exposure in service is conceded, thereby satisfying the second element for service connection.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  The only question remaining is whether competent, credible evidence demonstrates a nexus between the current hearing loss disability and service.  

The July 2012 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to military noise exposure during active service.  The rationale was that the Veteran's separation examination and service treatment records were silent as to hearing loss or tinnitus complaints, treatments, or diagnoses.  Audiological examination results in the Veteran's treatment records did not reflect a significant change in his hearing during service. The examiner also indicated that she found no evidence of complaints of hearing loss or tinnitus in the claims file for more than 50 years after service.  Based on these observations and findings, the examiner explained that his current hearing loss disability was due to the natural aging process.  The examiner, in addressing the Veteran's tinnitus, opined that the tinnitus originated from his hearing loss.  The rationale was that the tinnitus started after the hearing loss began.

For these reasons, the Board finds the persuasive medical evidence is against the claim as to a causal nexus present between the current hearing loss, his tinnitus, and service.  There is no other medical opinion to the contrary.

The Veteran maintains that his current hearing loss is related to the exposure to weaponry noises while in service.  The Board has considered the Veteran's assertions regarding causal nexus, as lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His assertion is also credible, as the Board has conceded his exposure to hazardous noise levels.  However, an opinion regarding the etiology of hearing loss is a complex medical question for which lay testimony is not competent evidence, particularly where other risk factors are present, such as post-service occupation and recreational noise exposure.  The Veteran has not shown he possesses the education, training, and experience to offer medical opinions on complex matters.  Accordingly, the Veteran's assertions as to the etiology of his current hearing loss are not competent or probative evidence of a causal nexus.  See Davidson, 581 F.3d at 1313, 1316; Jandreau, 492 F.3d at 1377.

As sensorineural hearing loss and tinnitus are chronic diseases enumerated in 38 C.F.R. § 3.309(a), the Board has also considered whether presumptive service connection is warranted by either the chronic disease manifesting to a compensable degree within one year from the date of separation of such service, or through a demonstration of continuity of symptomatology.  See 38 C.F.R. §§  3.303(b), 3.307, 3.309(a) (2016); Walker, 708 F.3d at 1331.  

The evidence of record shows that the Veteran separated from service in 1956.  He was not initially diagnosed with hearing loss and tinnitus until April 2004.  The Veteran has not demonstrated that the current bilateral hearing loss or tinnitus manifested to a compensable degree within one year of separation of active service.  Therefore, service connection is not warranted under 38 C.F.R. §§ 3.307. 3.309(a).  Moreover, the Veteran has not indicated either diminished hearing acuity or tinnitus was noted during service and he has not reported a continuity of either since service.  Indeed, he informed the 2012 VA examiner that tinnitus had onset only three or four years prior to the examination, which would have been in either 2008 or 2009.  VA treatment records show that during an evaluation in 2012, the Veteran reported he had hearing loss for years; he did not specify any particular date of onset though.  Therefore, service connection is also not warranted under 38 C.F.R. § 3.303(b).

As the preponderance of the evidence is against the claims, there is no doubt to be resolved and service connection for bilateral hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a back strain is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression.  He contends that his psychiatric disorder began during service.  While delay is regrettable, further development is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's service treatment records are silent for a depression or psychiatric disorder diagnosis.  However, in a July 2012 VA psychiatry note, the Veteran reported that while in service, he was hospitalized once due to depressive symptoms because he was not permitted to visit his mother, who was diagnosed with tuberculosis.  The RO has attempted to obtain any additional service treatment records, but efforts have been unsuccessful.  Nonetheless, the Veteran is competent to report that he felt depressed in service.  Current VA treatment record shows a diagnosis of depression.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his depression.  Upon remand, the Veteran must be afforded a VA examination to determine whether his claimed disability is related to his military service.  See Id.; see also 38 C.F.R. § 3.159(a)(1) (2016)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any relevant VA and/or private treatment records.  If any requested records are unavailable, then the claims folder should clearly be documented to that effect and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his depression.  The claims folder should be reviewed by the examiner.

The examiner is to address:

a)  Is it at least as likely as not (at least a 50 percent or greater possibility) that the Veteran's depression either began in or is otherwise related to service?

A complete rationale must be provided for all opinions expressed.  The rationale must consider and discuss the pertinent evidence of record, including the Veteran's lay statements.  The examiner is advised that the Veteran was diagnosed with dementia in 2011 and thus is asked to also consider the Veteran's earlier treatment statements when providing the opinion and rationale.  

If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g., additional evidence is needed, limits of medical knowledge, etc.).

3.  Then, after undertaking any other developments deemed appropriate, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


